DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Server system for acquiring printer state information, notifying a user of printer trouble by voice and instructing the printer to execute a trouble solving process”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit … specifying unit … instruction unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 16, the claims currently recite “acquiring, from the voice control device, the state information” however claim 1 (and 15) already disclose “acquiring state information … from the printing apparatus”.  Examiner suggests making a clear distinction between the two different pieces of state information.
the processing” which appears to directly contradict claim 5 which discloses “trouble is the second trouble, execution of the processing for solving the specified trouble is not instructed”.  Appropriate amendment is required.
NOTE: due to the contradictory nature of claim 9, no proper scope for examination under the prior art can be identified and therefore no art rejection has been provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1)	Claim(s) 1-5, 8-10, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2019/0306327 by Matysiak et al.
2)	Regarding claim 1, Matysiak teaches a control method for a server (figure 1, item 116; a server) system that controls a voice control device (figure 1, item 108; a mobile phone for example) and a printing apparatus (figure 1, item 112; an MFP), comprising: acquiring state information concerning a state of the printing apparatus from the printing apparatus (paragraph 56; figure 4; error information can be sent from printer to server) based on a fact that a user inputs a predetermined voice to the voice control device (paragraph 53; figure 4; voice commands may be inpu8t at mobile device to initiate a 
3)	Regarding claim 2, Matysiak teaches the method according to claim 1, further comprising acquiring, from the voice control device, the state information input by voice, if the user inputs the state information by voice to the voice control device, wherein the trouble occurring in the printing apparatus is specified based on the state information acquired from the voice control device and the state information acquired from the printing apparatus (paragraph 63; mobile device can provide extra state information at step 535 which affects the determination of errors and troubleshooting at the server).
4)	Regarding claim 3, Matysiak teaches the method according to claim 2, wherein the state information acquired from the voice control device is a state concerning a state of a printed material output from the printing apparatus (paragraph 62; user voice information consisting of “changing toner” concerns “a printed material output”).
5)	Regarding claim 4, Matysiak teaches the method according to claim 1, wherein the state information acquired from the printing apparatus is at least one of information concerning a printing material held by the printing apparatus and information concerning 
6)	Regarding claim 5, Matysiak teaches the method according to claim 1, wherein if the specified trouble is a first trouble, execution of the processing for- 42 -10191293US01/P220-0042US solving the specified trouble is instructed, and if the specified trouble is a second trouble, execution of the processing for solving the specified trouble is not instructed (paragraph 51; instruction for solving a particular trouble may not be present and therefore instructions for processing are not sent; examiner notes that “the processing” [i.e. the same processing] claimed would never be used to solve two different troubles [i.e. out of toner would not be solved with the same process as a paper jam]).
7)	Regarding claim 8, Matysiak teaches the method according to claim 5, wherein the second trouble is a trouble concerning a printing material held by the printing apparatus (paragraph 62; changing toner can be a “trouble” and would require different processing from “the processing” applied to other errors that could be considered a first trouble).
8)	Regarding claim 10, Matysiak teaches the method according to claim 1, further comprising: acquiring history information concerning an execution history of the processing for solving the specified trouble; and specifying, based on the history information, one of a plurality of processes for solving the specified trouble to be executed, wherein the printing apparatus is instructed to execute the specified - 43 -10191293US01/P220-0042US processing (paragraphs 48 and 63; history information is stored and affects determination of proper troubleshooting).

10)	Regarding claim 14, Matysiak teaches the method according to claim 1, wherein the server system includes at least one server (figure 1; system includes servers).
11)	Claim 15 is taught in the same manner as described in the rejection of claim 1 above with the exception of: an acquisition unit, a specifying unit, a transmission unit and an instruction unit (paragraph 37; server has a CPU and can include network communication abilities as described in paragraph 32).
12)	Claims 16, 17, 19 and 20 are taught in the same manner as described in the rejection of claims 2, 5, 13 and 14 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0306327 by Matysiak et al. as applied to claim 5 above, and further in view of U.S. patent application publication 2018/0285033 by Suzuki.

	Suzuki teaches the method according to claim 5, wherein the first trouble is a trouble concerning a printing unit provided in the printing apparatus, and the processing for solving the first trouble is processing of cleaning the printing unit (paragraph 39; error can be determined by a server and the process of cleaning can be instructed to the MFP).
	Matysiak and Suzuki are combinable because they are both from the MFP maintenance field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Matysiak with Suzuki to add instructing an MFP to perform cleaning.  The motivation for doing so would have been to produce more exact RGB components in a scanning process.  Therefore it would have been obvious to combine Matysiak with Suzuki to obtain the invention of claim 6.

14)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0306327 by Matysiak et al. as applied to claim 5 above, and further in view of U.S. patent application publication 2020/0195791 by Takahashi.
	Matysiak does not specifically teach the method according to claim 5, wherein if the specified trouble is the first trouble, information for confirming with the user whether to instruct the printing apparatus to execute the processing for solving the first trouble is transmitted to the voice control device, and if a response indicating that the printing 
	Takahashi teaches the method according to claim 5, wherein if the specified trouble is the first trouble, information for confirming with the user whether to instruct the printing apparatus to execute the processing for solving the first trouble is transmitted to the voice control device, and if a response indicating that the printing apparatus is instructed to execute the processing for solving the first trouble is received from the voice control device, the printing apparatus is instructed to execute the processing for solving the first trouble (paragraph 104; server can request the voice device give confirmation of a processing before sending the processing to a printer).
	NOTE: Takahashi could modify the troubleshooting processing instructions sent from the server of Matysiak to ask the mobile device for voice confirmation first.
	Matysiak and Takahashi are combinable because they are both from the MFP voice interaction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Matysiak with Takahashi to add user confirmation for MFP processing.  The motivation for doing so would have been to not waste a user’s time on an unwanted processing.  Therefore it would have been obvious to combine Matysiak with Takahashi to obtain the invention of claim 7.


	Matysiak does not specifically teach the method according to claim 1, wherein if a plurality of troubles occurring in the printing apparatus are specified based on the state information, information for notifying, by voice, the user of information concerning a trouble with a first priority level among the plurality of troubles is transmitted to the voice control device, and information for notifying, by voice, the user of information concerning a trouble with a second priority level lower than the first priority level among the plurality of troubles is not transmitted to the voice control device.
	Yamazaki teaches the method according to claim 1, wherein if a plurality of troubles occurring in the printing apparatus are specified based on the state information, information for notifying, by voice, the user of information concerning a trouble with a first priority level among the plurality of troubles is transmitted to the voice control device, and information for notifying, by voice, the user of information concerning a trouble with a second priority level lower than the first priority level among the plurality of troubles is not transmitted to the voice control device (paragraph 133; when an error urgency level is higher notification is performed [and can be voice notice to a phone] but a lower urgency is not transmitted to the same device).
	Matysiak and Yamazaki are combinable because they are both from the MFP voice interaction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Matysiak with Yamazaki to add notification priority levels.  The motivation for doing so would have been to minimize the period of time a printer is idled by an error (paragraph 133).  Therefore it would have been obvious to combine Matysiak with Yamazaki to obtain the invention of claim 11.

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672